Title: Jurisdiction of the Supreme Court, [27 August] 1787
From: Madison, James
To: 


[27 August 1787]

   Johnson moved to extend the jurisdiction of the Supreme Court to cases arising under the Constitution.

Mr. Madison doubted whether it was not going too far to extend the jurisdiction of the Court generally to cases arising under the Constitution & whether it ought not to be limited to cases of a Judiciary Nature. The right of expounding the Constitution in cases not of this nature ought not to be given to that Department.
